Per Curiam.
The proceedings before the board of higher education to remove the plaintiff should be adjourned until after the disposition of the criminal action pending against him. To that extent the order appealed from should be reversed and the motion granted. The order should provide, however, that the defendant may move to vacate if the trial of the criminal action is unduly delayed.
The order should be reversed, with twenty dollars costs and disbursements, and the motion granted to the extent above indicated.
Present — Martin, P. J., O’Malley, Glennon, Untermyer and Dore, JJ.; Glennon, J., dissents and votes to affirm.
Order reversed, with twenty dollars costs and disbursements, and motion granted to the extent indicated in opinion. Settle order on notice.